Title: To George Washington from Brigadier General Samuel Holden Parsons, 15 July 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dr General
          Stamford [Conn.]15th July [1779] 8 o’Clock P.M.
        
        I have this Moment returnd from Sawpitts & Kingstreet, where I am informd that the Enemy have advancd a Party of Horse & Foot this afternoon to Harrison’s Purchase; and that the greater Part of the Troops movd Yesterday afternoon from Maroneck towards White Plains. the Fleet after lying about Twelve Hours before this Town have gone Westward to Day and are now at Anchor nearly Opposite New Rochel. Two Deserters who came in to Day inform that the Troops have marchd to Mile Square & that Genl Clinton’s Quarters are at Phillips’s. On these Facts it appears to me the advancing the Horse & some Infantry to the Purchase is to keep our Attention fixd upon this

Frontier whilst the main Body embarks on the North River for the Highlands, I know the Frontiers of this State are distresd and if no Troops are kept here will probably be more distresd. but I hope your Excellency’s great Concern to prevent the Distresses of the People will not induce you to make so large Detachments to cover the Country as will indanger the Post at West point. I am with great Respect & Esteem yr Excellency’s Obedt Servt
        
          Saml H. Parsons
        
      